UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-4847



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TAUHEEDAH RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:02-cr-00060-H)


Submitted:   October 1, 2008                 Decided:   November 7, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, Wilmington, North Carolina, for Appellant. Anne
Margaret Hayes, Michael Gordon James, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tauheedah    Richardson   was   convicted   of   conspiracy    to

distribute and to possess with the intent to distribute fifty grams

of cocaine base, a quantity of cocaine and a quantity of marijuana.

On appeal, Richardson’s conviction was affirmed.          Her sentence was

vacated and remanded for resentencing consistent with the rule

announced in United States v. Booker, 543 U.S. 220 (2005).               See

United States v. Richardson, No. 03-4843, 2005 WL 859351 (4th Cir.

Apr. 15, 2005) (unpublished).            On remand, the district court

imposed a downward variance and sentenced Richardson to 180 months’

imprisonment.     The court “gave three reasons for imposing the

variance sentence:     (1) Richardson’s ‘youthfulness’ at the time of

the criminal conduct; (2) her good character prior to becoming the

girlfriend of one of the principal members of the drug conspiracy;

and (3) her post-sentencing rehabilitative efforts.”             See United

States v. Richardson, No. 05-4817, 2007 WL 1413075, *1 (4th Cir.

May 11, 2007) (unpublished). The Government appealed, arguing that

the extraordinary variance was unreasonable. This court agreed and

vacated the sentence and remanded for resentencing.              The court

stated   that   the   “holding,   however,   does   not   deny   the   court

discretion to impose a variance sentence as appropriate to support

the sentencing factors found in § 3553(a).”         See Richardson, 2007

WL 1413075, *3.




                                     2
             On    remand,     the   district      court    imposed        a   downward

departure by moving Richardson from Criminal History Category II to

Category I.        The court then imposed a variance and reduced her

total offense level from forty to thirty-seven.                        The advisory

Guidelines        range   of     imprisonment      was     210   to     262     months’

imprisonment.         The court sentenced Richardson to 210 months’

imprisonment, the low end of the reconfigured Guidelines’ range of

imprisonment.

             Richardson’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating there were no meritorious

grounds for appeal, but questioning whether the district court

plainly erred by sentencing Richardson to 210 months’ imprisonment.

Richardson was advised of her right to file a pro se supplemental

brief, but did not file one.             The Government did not file a brief.

Finding no meritorious issues for appeal, we affirm.

             Appellate courts review sentences imposed by district

courts     for    reasonableness,        applying    an    abuse      of    discretion

standard.        Gall v. United States, 128 S. Ct. 586, 597 (2007);

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                         When

sentencing a defendant, a district court must first properly

calculate the Guidelines range.                The Guidelines is “the starting

point and the initial benchmark.”              Gall, 128 S. Ct. at 596.             Next,

the court should give the parties the opportunity to argue for

whatever    sentence      they    deem    appropriate.       The      court    is   then


                                           3
instructed to consider the § 3553(a) factors in light of the

parties’ requests with respect to the              sentence.    Pauley, 511 F.3d

at 473.    In the Fourth Circuit, “[a] sentence within the proper

Sentencing Guidelines range is presumptively reasonable.”                  United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United    States,    127    S.   Ct.   2456,       2462-69    (2007)   (upholding

presumption of reasonableness for within-Guidelines sentence).

            Upon review, this court must first determine whether the

district court committed any significant procedural error,                  Gall,

128 S. Ct. at 597,         such as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range.”                Id.     If this court finds

the sentence is procedurally sound, it must next “consider the

substantive reasonableness of the sentence.”                 Gall, 128 S. Ct. at

597.     This court should “take into account the totality of the

circumstances, including the extent of any variance from the

Guidelines range.     If the sentence is within the Guidelines range,

the    appellate    court    may,   but       is   not   required   to,   apply   a

presumption of reasonableness.”           Id.

            We find the sentence was reasonable and not an abuse of

discretion. Accordingly, we affirm. In accordance with Anders, we


                                          4
have reviewed the record in this case and have found no meritorious

issues for appeal.    We therefore affirm Richardson’s sentence.

This court requires counsel inform his client, in writing, of the

right to petition the Supreme Court of the United States for

further review.   If she requests a petition be filed, but counsel

believes such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Richardson.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 5